DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of the certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
I.	Interpretation of “some of the plurality of line sensors” of claim 11
	On lines 5 and 6, claim 11 recites “a light blocking unit which blocks light from being incident into some of the plurality of line sensors.” Claim 12, which depends on claim 11, then recites “each of the plurality of line sensors includes a part which is blocked by the light blocking unit and an exposed part which is not blocked.” The specification supports an embodiment in which a part of each line sensor is blocked from light (e.g., Fig. 2) and an embodiment in which all of some of the line sensors are blocked from light (Fig. 3A). Claims 11 and 12 read together appear to be reciting both embodiments when they are mutually exclusive. The Examiner, however, will interpret “some of the plurality of line sensors” of claim 11 to mean that a portion (i.e., some) of the plurality of line sensors (as a single entity) is blocked from light, which would allow claims 11 and 12 to exist with conflict. Otherwise, – that is, interpreting some of the plurality to mean all of some of the plurality – claim 12 would be indefinite.

II.	Functional limitations: 35 U.S.C. 112(f) 	
Note that the result of the Examiner’s following analysis is that no claim limitation invokes interpretation under 35 U.S.C. 112(f). This analysis is included to clarify the record as to how the Examiner is treating the claims.
A.	35 U.S.C. 112(f): controlling law and MPEP guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained in MPEP 2181 I., claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II.	The functional claim limitations, light blocking unit, scan controller, output unit, exposure control signal generator, signal generator, counter control logic, conversion logic, and pulse generator, of claims 1-7,9,11, and 13-16 will NOT be interpreted under 35 U.S.C. 112(f)
Claims 1-7,9,11, and 13-16 recite the functional limitations identified above. Each of these limitations satisfies prongs (A) and (B) above because they use a generic placeholder (unit, controller, generator, logic) and are followed by respective functions. However, they each fail to satisfy prong (C) because the specification and drawings inform one of ordinary skill in the art that they denote structure. Therefore, these limitations will NOT be interpreted under 35 U.S.C. 112(f).
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” 
After reviewing the specification and drawings, the Examiner submits that they describe and illustrate the functional limitations identified above so as to affirm the presumption that they should not be treated in accordance with 35 U.S.C. 112(f). Specifically, Fig. 1 illustrates an overall system block diagram with directional arrows between the constituent elements of the image sensor, including the output unit, scan controller, and pixel unit. Additionally, Figs. 4,5,7, and 8 illustrate the specific components of the scan controller and exposure control signal generator. In describing these figures, the specification teaches the interconnected nature of the components, the data that each receives, and how they operate within the overall functionality of the image sensor. Also, as to the light blocking unit, at least Fig. 3A illustrates that unit as a specific structural element, and the specification describes where and how it is applied to the image sensor. 


Drawings
Figure 12 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
1.	Claim 1 is objected to because of the following informalities: 
On lines 4 and 5, “of” should be deleted from the phrase “incident of light;” and
on line 6, the comma (,) at the end of the line should be a semicolon (;).  

2.	Claim 15 is objected to because of the following informalities: The period at the end of the claim should not be underlined.

3.	Claim 18 is objected to because of the following informalities: The claim should depend on claim 17, not itself. 




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Specifically, line 8 of claim 1 and line 4 of claim 2 recite “the line sensor.” While the claims provide basis for a plurality of line sensors, they do not specify which of the plurality is “the line sensor.” 
To overcome this rejection, the Examiner suggests amending claims 1 and 2 to “each line sensor” or “each of the plurality of line sensors,” which is how the Examiner will interpret the claims for the purpose of prior art rejection. Claims 3-10 are rejected as indefinite because they depend on claims 1 and 2. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 2017/0150029) in view of Suzuki et al. (US 2005/0242380) and further in view of Barbier et al. (US 2021/0168320).
As to claim 1, Robertson et al. teaches a TDI image sensor (Fig. 1, sensor of imaging platform “202”; [0022], lines 11 and 12; [0037]) which is capable of adjusting an exposure time ([0038]), comprising: 
a pixel unit which includes a plurality of line sensors ([0037]; {Of the two-dimensional array of pixels in imaging platform “202,” the Examiner interprets a one-dimensional horizontal line of pixels as a line sensor.});
a scan controller (e.g., Fig. 2, controller “320”; [0044], lines 8-14) which controls exposure of the exposed part ofeach line sensor to the light with different exposure times to generate a sensing result for a first exposure time and a sensing result for a second exposure time (Fig. 9, step “706”; [0053]; [0062]); 
and an output unit (e.g., Fig. 2, inherent outputting unit of the imaging platform’s sensor) which generates an image based on the sensing result for the first exposure time and the sensing result for the second exposure time (Fig. 9, step “708”; [0063]).
The claim differs from Robertson et al. in that it requires that, in a part of each line, incident light is blocked by a light blocking unit and the remaining part of each line sensor is exposed to light. However, in the same field of endeavor, Suzuki et al. discloses a TDI image sensor (Fig. 1, image sensing device “1a”) having an array of normal imaging pixels (Fig. 1, picture element producing part “1aa”) and a stored charge transferring column (Fig. 1, stored charge transferring part “1ac”) to which row signals of normal imaging pixels are read. Specifically, normal imaging pixels are read toward and removed along a direction of the stored charge transferring column (Fig. 1). Still, Suzuki et al. fails to disclose that the stored charge transferring column is blocked from light. However, in the same field of endeavor, Barbier et al. discloses a TDI image sensor (Figs. 1 or 3) having a charge storage part (Figs. 1/3, gates “G1/G2”; [0031], lines 1-5) that is blocked from light ([0032], lines 1-9).
In light of the teaching of Suzuki et al. and Barbier et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to mask a column of charge storing parts, include the mask column as part of Robertson’s image sensor, and transfer charge from Robertson’s image sensor in the manner disclosed by Suzuki et al., because an artisan of ordinary skill in the art would recognize that this would facilitate efficient addition and storage of row charge as well as ensure that incident light does not produce interfering noise at the charge storage part. 

2.	Claims 2-4,7,11,12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 2017/0150029) in view of Suzuki et al. (US 2005/0242380) in view of Barbier et al. (US 2021/0168320) and further in view of Kim et al. (US 2016/0156863).
As to claim 2, Robertson et al., as modified by Suzuki et al. and Barbier et al., discloses the TDI image sensor according to claim 1. The claim differs from Robertson et al., as modified by Suzuki et al. and Barbier et al., in that it requires that the scan controller generates an internal line trigger signal which controls the exposure of the exposed part ofeach line sensor to the light based on an external line trigger signal.
In the same field of endeavor, Kim et al. discloses row addressing timing circuitry (Fig. 5) for an image sensor (Fig. 1) that divides an overall exposure period (Fig. 6, ME period) into a plurality of subperiods (Fig. 6, Tsi1 – Tsi3). The circuitry includes multi-exposure and line control signals (Fig. 5, MES and LCS), the line control signal being input to row driver (Fig. 6; {The Examiner interprets the line control signal as the claimed “external line trigger signal.”). Additionally, the circuitry includes an external trigger register (Fig. 5, ET register “164”) that stores a signal for controlling exposure of a row pixels and that is also input to the row driver in different form (Fig. 5, ET/MECS/RCS; {The Examiner interprets this/these signals as the claimed “exposure control signal.”}). The input line control and external trigger signals are used control output of the internal pixel control signals (Fig. 5, “CSn”; {The Examiner interprets the row control signals as the claimed “internal line trigger signal(s).”}) from the row driver that drive reset, reading (exposure), and output of the row pixel signals (Fig. 5; [0091]). In light of the teaching of Kim et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the addressing circuitry of Kim et al. to drive the operations of Robertson’s image sensor because this would allow the sensor to operate in rolling shutter mode for TDI applications and in global shutter mode, thereby increasing the sensor’s versatility.  
As to claim 3, Robertson et al., as modified by Suzuki et al., Barbier et al., and Kim et al., teaches the TDI image sensor according to claim 2, wherein the scan controller generates an exposure control signal after a predetermined time elapses whenever the external line trigger signal is input and combines the external line trigger signal and the exposure control signal to generate the internal line trigger signal (see Kim et al., Fig. 6; [0096]; [0103]; [0105]).
As to claim 4, Robertson et al., as modified by Suzuki et al., Barbier et al., and Kim et al., teaches the TDI image sensor according to claim 3, wherein the scan controller generates the exposure control signal at a predetermined specific timing between two external line trigger signals (see Robertson et al., [0053]; Kim et al., Fig. 6).
	As to claim 7, Robertson et al., as modified by Suzuki et al., Barbier et al., and Kim et al., teaches the TDI image sensor according to claim 2, wherein the scan controller generates the internal line trigger signal whenever the external line trigger signal is input and additionally generates the internal line trigger signal before a next external line trigger signal is generated after the external line trigger signal is input (see Kim et al., Fig. 6; {The next external line trigger signal is associated with a different row.}).
	The combination of Robertson et al., Suzuki et al., Barbier et al., and Kim et al. detailed above forms the basis for the rejection of claims 11,12, and 17-19 that follow.
As to claim 11, Robertson et al., as modified by Suzuki et al., Barbier et al., and Kim et al., teaches a TDI image sensor (see Robertson et al., Fig. 1, sensor of imaging platform “202”; [0022], lines 11 and 12; [0037]) which is capable of adjusting an exposure time (see Robertson et al., [0038]), comprising: 
a pixel unit which includes a plurality of line sensors (see Robertson et al., [0037]; {Of the two-dimensional array of pixels in imaging platform “202,” the Examiner interprets a one-dimensional horizontal line of pixels as a line sensor.}); 
a light blocking unit which blocks light from being incident into some of the plurality of line sensors (see Suzuki et al., Fig. 1a, storage column “1ac”; see Barbier et al., [0032], lines 1-9); 
a scan controller (see Robertson et al., Fig. 2, controller “320”) which generates an exposure control signal (see Kim et al., Fig. 5, ET/MECS/RCS) based on an external line trigger signal (see Kim et al., Fig. 5, LCS), generates an internal line trigger signal (Fig. 5, “CSn”) based on the external line trigger signal and the exposure control signal ([0090]), and controls the movement of charges of the plurality of line sensors based on the internal line trigger signal ([0091]).
	As to claim 12, Robertson et al., as modified by Suzuki et al., Barbier et al., and Kim et al., teaches the TDI image sensor according to claim 11, wherein each of the plurality of line sensors includes a part which is blocked by the light blocking unit and an exposed part which is not blocked (see Suzuki et al., Fig. 1a, storage column “1ac” only covering part of a row; see Barbier et al., [0032], lines 1-9).
	As to claim 17, Robertson et al., as modified by Suzuki et al., Barbier et al., and Kim et al., teaches a control method of a TDI image sensor (see Robertson et al., Fig. 1, sensor of imaging platform “202”; [0022], lines 11 and 12; [0037]) which is capable of adjusting an exposure time (see Robertson et al., [0038]) and includes a plurality of line sensors (see Robertson et al., [0037]; {Of the two-dimensional array of pixels in imaging platform “202,” the Examiner interprets a one-dimensional horizontal line of pixels as a line sensor.}), the control method comprising: 
a disposing step of disposing a light blocking unit in a part of a front surface of each line sensor (see Suzuki et al., Fig. 1a, storage column “1ac” only covering part of a row; see Barbier et al., [0032], lines 1-9); 
a setting step of storing information in a register (see Kim et al., Fig. 5, ET register “164”), wherein the information corresponds to two exposure times ([0098], lines 1-7) of a remaining part of the line sensor in which light is not blocked to be incident by the light blocking unit (See cited portions of Suzuki et al. and Barbier et al.); and 
a control step of generating an internal line trigger signal (see Kim et al., Fig. 5, “Csn”) based on an external line trigger signal (see Kim et al., LCS) to alternately apply two exposure times to each line sensor (see Robertson et al., [0053], lines 1-5; see Kim et al., Fig. 6 as well).
	As to claim 18, Robertson et al., as modified by Suzuki et al., Barbier et al., and Kim et al., teaches the control method according to claim[[ 18]] 17, wherein the control step includes: 
a first generation control step of generating a first internal line trigger signal (see Kim et al., Figs. 5 and 6, CSn for exposure time Tsi1) when a first external line trigger signal is input (see Kim et al., Fig. 5, LCS signal for a current row); 
a second generation control step of generating a second internal line trigger signal (see Kim et al., Figs. 5 and 6, CSn for exposure time Tsi1) when a time corresponding to a value stored in the register elapses after input of the first line trigger signal (see Kim et al., [0098], lines 1-5); and 
a third generation control step of generating a third internal line trigger signal (see Kim et al. Figs. 5 and 6, CSn for a subsequent row) when a second external line trigger signal is input (see Kim et al. Figs. 5 and 6, LCS for a subsequent row).
	As to claim 19, Robertson et al., as modified by Suzuki et al., Barbier et al., and Kim et al., teaches the control method according to claim 18, wherein the control step includes: 
a first exposure step of exposing the remaining part of the line sensor to light during an interval between the first internal line trigger signal and the second internal line trigger signal (see Kim et al., Fig. 6, signals starting/ending Tsi1) and moving accumulated charges to a part of the line sensor in which the light blocking unit is disposed (see Suzuki et al., Fig. 1a); and 
a second exposure step of exposing the remaining part of the line sensor to light during an interval between the second internal line trigger signal and the third internal line trigger signal (see Kim et al., Fig. 6, signals starting/ending Tsi1) and moving accumulated charges to a part of the line sensor in which the light blocking unit is disposed (see Suzuki et al., Fig. 1a); 
wherein the first exposure step and the second exposure step are alternately performed (see Robertson et al., [0053], lines 1-5).

3.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Robertson et al. (US 2017/0150029) in view of Suzuki et al. (US 2005/0242380) in view of Barbier et al. (US 2021/0168320) in view of Kim et al. (US 2016/0156863) and further in view of Liu et al. (US 2010/0265357).
As to claim 8, Robertson et al., as modified by Suzuki et al., Barbier et al., and Kim et al., teaches the TDI image sensor according to claim 7. The claim differs from Robertson et al., as modified by Suzuki et al., Barbier et al., and Kim et al., in that it requires that the scan controller allows a timing of generating the internal line trigger signal which is additionally generated to correspond to a timing set by the user.
In the same field of endeavor, Liu et al. teaches an image sensor that outputs a plurality of divided exposure signals corresponding to an overall exposure period (Fig. 2), which may be set by a user ([0031]). In light of the teaching of Liu et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to allow the user to select the integration times of Robertson et al., as modified by Suzuki et al., Barbier et al., and Kim et al., because this would allow the user to specifically tailor the scene details to his or her liking. 
Allowable Subject Matter
Claims 5,6,9,10, and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claims 5 and 9, the prior art fails to disclose a TDI image sensor including a register that stores a predetermined value corresponding to an exposure ratio or a timing and outputs the ratio or a delay control signal to a signal generator for outputting an exposure control signal used with an external line trigger signal to control first and second exposure of a line sensor of the TDI image sensor. As detailed above, Kim et al. stores some signal corresponding to a plurality of exposures of an image sensor that is used with what can be considered an external line signal to control sensor exposure. However, storage of that signal cannot be construed as storage of a value or a timing signal that corresponds to an exposure ratio or a delay control signal. Claims 6 and 10 are allowable because they depend on claims 5 and 6, respectively. As to claim 13, Kim et al. reasonably discloses equally dividing a period between external line trigger signals. However, equally divided periods are not used in combination with Robertson et al. Rather, different (exposure) time periods are used. Claims 14-16 are allowed because they depend on claim 13.






Conclusion
The following prior art made of record but not relied upon is considered pertinent to applicant's disclosure: Brubaker et al. (US # 10,554,899) discloses a TDI image sensor that exposes a first plurality of pixel rows of an image sensor and a second plurality of pixels of the image sensor for different amounts of time and combines the images from those plurality of rows. However, while the reference does include an embodiment in which a single row is exposed for different amounts of time, the scene incident on that row is different. Asahi (US 2008/0284983) discloses the detailed structure of row decoding and addressing circuitry for an image sensor, including a clock, counter, and comparator. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
8/12/2022